              Case 1:18-cv-00086-EPG Document 64 Filed 12/01/20 Page 1 of 2


 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6 United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 RHEA DONOHUE,                                          Case No. 1:18-cv-00086-EPG

12                                 Plaintiff,             STIPULATION AND ORDER TO
                                                          CONTINUE DEADLINE FOR FILING
13                    v.                                  DISMISSAL DOCUMENTS

14 UNITED STATES OF AMERICA,

15                                 Defendant.

16

17          Plaintiff, Rhea Donohue, and Defendant, the United States of America, stipulate and request
18 that the Court continue the deadline for filing dismissal documents (see Order, ECF No. 62) from

19 November 30, 2020, to December 18, 2020. The request for authorization to proceed with the

20 parties’ proposed settlement remains pending before the Assistant Attorney General for the Civil

21 Division, whose approval is required for civil settlements exceeding the delegated authority of the

22 United States Attorney. See generally 28 C.F.R. §§ 0.160, 0.168. That office reviews proposed

23 settlements submitted by United States Attorney’s offices nationwide and does not provide updates

24 on the status of the review or the timing of a decision. Once authorization is provided to proceed

25 with the settlement, however, the parties expect the matter to be concluded and a stipulation for

26 dismissal filed within approximately two weeks. The parties request this continuance in order to
27 allow time for approval and processing of the settlement.

28

     STIPULATION AND ORDER TO CONTINUE DEADLINE FOR   1
     FILING DISMISSAL DOCUMENTS
30
              Case 1:18-cv-00086-EPG Document 64 Filed 12/01/20 Page 2 of 2


 1                                                             Respectfully submitted,

 2    Dated: November 30, 2020                                 McGREGOR W. SCOTT
                                                               United States Attorney
 3
                                                              / /s/ Benjamin E. Hall
 4                                                             BENJAMIN E. HALL
                                                               Assistant U.S. Attorney
 5                                                             Attorney for Defendant
 6
      Dated: November 30, 2020                                 BARADAT & PABOOJIAN, INC.
 7
                                                               [Authorized November 30, 2020]
 8

 9                                                            / /s/ Adam B. Stirrup
                                                               ADAM B. STIRRUP
10                                                             Attorneys for Plaintiff

11

12
                                                      ORDER
13
            Pursuant to the stipulation of the parties (ECF No. 63), and finding good cause exists, IT IS
14
     ORDERED that the deadline for filing dismissal documents is extended to December 18, 2020.
15

16
     IT IS SO ORDERED.
17

18      Dated:    December 1, 2020                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE DEADLINE FOR     2
     FILING DISMISSAL DOCUMENTS
30
